SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

               In the Matter of the Adoption of a Child by J.E.V. and D.G.V. (A-39-15) (076767)

Argued April 12, 2016 -- Decided July 26, 2016

RABNER, C.J., writing for a unanimous Court.

         In this appeal, the Court addresses a question of first impression: whether an indigent parent who faces
termination of her parental rights in a contested private adoption proceeding has a right to appointed counsel.

         In 2009, respondent L.A. gave birth to a daughter. When the child was two and one-half years old, L.A.
placed her with the Children’s Home Society (CHS), a state-licensed adoption agency. L.A. initially was
contemplating adoption, but one or two months later, after pre-adoption counseling, L.A. changed her mind and
resolved not to surrender her parental rights. The child remained in short-term foster care. In April 2012, the
agency placed the child with petitioners, J.E.V. and D.G.V. In July 2012, with the help of a counselor at CHS, L.A.
agreed to a service plan that stated her goal was the “eventual parenting of [the] child.” The plan called for weekly
meetings with a birth parent counselor. L.A. also agreed to look for work and stable housing. A revised service
plan dated December 1, 2012 built on those goals and also contemplated developmental services for the child.

         Months later, CHS advised L.A. that it intended to proceed with the child’s adoption. In a letter dated
March 1, 2013, CHS told L.A. that it was “going to make an adoption plan for [her] child.” The letter enclosed
multiple forms for L.A.’s consent, and advised L.A. that she could file a written objection with the Surrogate’s
Office within thirty-five days. Toward the end of the letter, CHS advised L.A. as follows: “You have the right to be
represented by an attorney, and you may or may not have the right to have counsel appointed to represent you. You
may contact the Essex/Newark Legal Service in Essex County in which this action is pending by calling (973) 624-
4500.” L.A. did not sign the consent forms. Instead, she wrote three objection letters.

         On August 1, 2013, with the agency’s consent, J.E.V. and D.G.V. filed a complaint for adoption. The court
entered an order scheduling a hearing and directing that L.A. receive notice. The order stated, among other things,
that L.A. had “the right to appear, object, file written objections, [and] have counsel or court-appointed counsel, if
unable to afford counsel.” The notice advised L.A. as follows: “If you are unable to obtain an attorney, you may
communicate with the New Jersey Bar Association by calling (732) 249-5000. You may also contact the Lawyer
Referral Services of the Essex County Bar Association at (973) 533-6775, if you cannot afford an attorney, you may
contact the Essex County Legal Aid Society at (973) 622-0063 or the Essex County Surrogate’s Court at (973) 621-
4900. If you qualify, the Court will appoint counsel for you free of charge.” On October 31, 2013, at the case-
management conference, the trial court briefly raised the topic of representation with L.A., but did not tell her that a
lawyer would be appointed to represent her if she could not afford one.

         The court presided over a two-day trial in February and March 2014. J.E.V. and D.G.V. were ably
represented by counsel; L.A. appeared pro se. L.A. was confused about several aspects of the trial process, the role
of expert psychologists, and the legal standards that applied to the case. Petitioners called eight witnesses to testify,
including an expert psychologist; L.A. declined to cross-examine most of them. L.A. testified but did not call an
expert or any other witnesses. L.A. also declined to make a closing statement. At the close of the trial, the court
concluded that the statutory requirements had been met and terminated L.A.’s parental rights.

         L.A. appealed, and the Appellate Division appointed counsel to represent her. The panel reversed and
remanded for a new trial, holding “that L.A. had a constitutional and statutory right to court-appointed counsel
beginning before trial, when the private adoption agency first determined to proceed with an adoption over her
objection.” 442 N.J. Super. 472, 474-75 (App. Div. 2015).

         The Court granted J.E.V. and D.G.V.’s petition for certification. 223 N.J. 558 (2015).

                                                            1
HELD: Indigent parents who face termination of parental rights in contested proceedings under the Adoption Act,
N.J.S.A. 9:3-37 to -56, are entitled to counsel under Article I, Paragraph 1 of the State Constitution.

1. The Adoption Act outlines the process for adopting a child. As part of the judgment of adoption, the child’s
parent’s rights must be terminated, which can occur in a number of ways. Termination of parental rights may be
involuntary, and, as in this appeal, a prospective adoptive parent may petition for termination. In a contested action,
the court must ultimately determine whether the prospective adoptive parents have proven, by clear and convincing
evidence, that adoption is in the child’s best interest. Although under this scenario the order of adoption is entered
as part of a private adoption proceeding, the State’s involvement is real. The parent’s rights are terminated by
“state-authorized action.” (pp. 11-15)

2. In Lassiter v. Department of Social Services, 452 U.S. 18, 24 (1981), the United States Supreme Court
considered an indigent birth mother’s right to counsel in termination of parental rights cases initiated by the state.
The Court analyzed the question under the Due Process Clause of the Fourteenth Amendment and applied the
familiar three-factor test from Mathews v. Eldridge, 424 U.S. 319, 335 (1976). A divided Court held that due
process did not require appointed counsel for indigent parents in every termination of parental rights case, and left
the decision to the trial court. Four justices dissented. Justice Blackmun, joined by Justices Brennan and Marshall,
stated “that due process requires the presence of counsel” for an indigent parent “threatened with judicial
termination of parental rights.” Id. at 35 (Blackmun, J., dissenting). Justice Stevens dissented separately, stressing
that the deprivation of parental rights is “more grievous” than a sentence of incarceration, and that counsel should be
appointed to ensure the fairness of the proceedings. Id. at 59-60 (Stevens, J., dissenting). (pp. 16-18)

3. Based on principles derived from Article I, Paragraph 1 of the State Constitution, New Jersey law has generally
provided more expansive rights to appointed counsel for indigent litigants than federal law. Relevant to this case,
New Jersey has granted indigent parents in termination of parental rights cases greater protection than Lassiter
affords. In N.J. Division of Youth & Family Services v. B.R., the Court found that “the need for counsel in a
parental termination case is evident” in light of concerns grounded in principles of due process. 192 N.J. 301, 306
(2007). The Court has found a right to counsel under the due process guarantee of the State Constitution in other
areas as well. In yet other right-to-counsel cases, the Court has emphasized due process concerns without relying on
the State Constitution. See Rodriguez v. Rosenblatt, 58 N.J. 281, 295 (1971) (“[A]s a matter of simple justice, no
indigent defendant should be subjected to a conviction entailing imprisonment in fact or other consequence of
magnitude without first having had due and fair opportunity to have counsel assigned without cost.”). Drawing
support from Rodriguez, and relying on due process grounds, Crist v. Division of Youth and Family Services, 128
N.J. Super. 402 (Law Div. 1974), aff’d in part, rev’d in part, 135 N.J. Super. 573 (App. Div. 1975), found a right to
counsel in termination cases. The Court has also found that due process requires the appointment of counsel for
“indigent parents who are at risk of incarceration at child support enforcement hearings,” determining that both the
Federal and State Constitutions guarantee that right. Pasqua v. Council, 186 N.J. 127, 149 (2006). (pp. 19-24)

4. The Court holds that an indigent parent who faces termination of parental rights in a contested private adoption
proceeding has a right to appointed counsel. A poor parent who seeks to protect the fundamental right to raise a
child, at a contested hearing under the Adoption Act, is entitled to counsel under the due process guarantee of the
New Jersey Constitution. In so holding, the Court draws on certain common principles from B.R. and the Mathews
test to analyze the due process issue. The termination of one’s parental rights plainly “implicates a fundamental
liberty interest.” B.R., supra, 192 N.J. at 305. When parental rights are terminated, the tie between parent and child
is severed completely and permanently. That is true whether the State files a petition to terminate or a prospective
adoptive parent proceeds under the Adoption Act. Without the assistance of counsel to prepare for and participate in
the hearing, the risk of an erroneous outcome is high. The parties are best served when both sides present arguments
with the help of able attorneys; the outcome not only protects the parent’s rights and the child’s welfare, but also
helps bring finality to an adoption proceeding. (pp. 24-27)

5. Although this is a case of first impression in New Jersey, other states have found that an indigent parent is
entitled to counsel in a private adoption matter, based on either due process principles under their state constitutions
or applicable statutes. (pp. 28-29)



                                                           2
6. Having determined that indigent parents are entitled to appointed counsel in a contested private adoption matter
under the due process guarantee of the State Constitution, the Court considers when the right to appointment of
counsel is triggered in private adoption cases. The critical event in the timeline occurs when the parent formally
objects to the agency’s decision to proceed toward adoption. The very reasons that call for a lawyer to be appointed
also favor the appointment of attorneys with the experience to handle these matters. The Office of Parental
Representation in the Public Defender’s Office has developed expertise in this area from its fine work in state-
initiated termination of parental rights cases. However, without a funding source, the Court cannot direct the office
to take on an additional assignment and handle contested cases under the Adoption Act. The Court trusts that, as in
the past, the Legislature will act and address this issue. (pp. 30-32)

7. Finally, the Court finds that L.A. did not waive the right to appointed counsel. In short, she was denied counsel,
and her parental rights were terminated at the end of the court proceeding. Because a complete denial of counsel
casts doubt on the fairness of the process followed, the Court must reverse the trial court’s decree and remand for a
new trial. The Court requests that the trial be expedited but expresses no opinion on what the outcome of the
proceeding should be. The Court declines amici’s request to require the appointment of a law guardian to represent
children in private adoption cases, noting that the Adoption Act does not authorize the appointment of a law
guardian. However, the Court reminds trial judges of their power to appoint a guardian ad litem under the Adoption
Act, N.J.S.A. 9:3-38(e), when the child’s best interests are not being adequately protected by counsel for the parties.
(pp. 32-37)

         The judgment of the Appellate Division is AFFIRMED.

       JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA, SOLOMON, and JUDGE
CUFF (temporarily assigned) join in CHIEF JUSTICE RABNER’s opinion.




                                                          3
                                     SUPREME COURT OF NEW JERSEY
                                       A-39 September Term 2015
                                                076767

IN THE MATTER OF THE ADOPTION
OF A CHILD BY J.E.V. and
D.G.V.



         Argued April 12, 2016 – Decided July 26, 2016

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 442 N.J. Super. 472 (App. Div.
         2015).

         Matheu D. Nunn argued the cause for
         appellants J.E.V. and D.G.V. (Einhorn,
         Harris, Ascher, Barbarito & Frost,
         attorneys; Mr. Nunn and Bonnie C. Frost, on
         the briefs).

         Sean Marotta argued the cause for respondent
         L.A. (Donahue, Hagan, Klein & Weisberg and
         Hogan Lovells, attorneys; Mr. Marotta,
         Francis W. Donahue, and Alexis M. Miller, on
         the briefs).

         Rebecca J. Livengood argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey (Edward L. Barocas, Legal
         Director, attorney; Ms. Livengood, Mr.
         Barocas, Jeanne M. LoCicero, and Alexander
         R. Shalom, on the letter brief).

         Alice M. Plastoris argued the cause for
         amicus curiae New Jersey Association for
         Justice.

         Melville D. Miller, Jr., argued the cause
         for amicus curiae Legal Services of New
         Jersey (Mr. Miller, attorney; Mr. Miller,
         Jeyanthi C. Rajaraman, and Mary M. McManus-
         Smith, on the brief).


                                 1
         Cheryl E. Connors argued the cause for
         amicus curiae New Jersey State Bar
         Association (Miles S. Winder III, President,
         attorney; Mr. Winder, of counsel; Ms.
         Connors, Brian G. Paul, and Amanda S. Trigg,
         on the brief).

         Mary E. Coogan and Peter G. Chen submitted a
         brief on behalf of amicus curiae Advocates
         for Children of New Jersey.


    CHIEF JUSTICE RABNER delivered the opinion of the Court.

    This appeal raises a question of first impression:      whether

an indigent parent who faces termination of her parental rights

in a contested private adoption proceeding has a right to

appointed counsel.

    Our culture and legal system both embrace the right to

raise one’s child.     That fundamental right is forever terminated

when a child is adopted by another family.     Under the law,

indigent parents have a right to counsel when the State

initiates a termination case.     See N.J.S.A. 30:4C-15.4(a).   The

issues are no less challenging or significant in a private

adoption matter.     In both situations, parents who are poor and

typically have no legal training are ill-equipped to defend

themselves in court.

    Because of the nature of the right involved -- the

invaluable right to raise a child -- and the risk of an

erroneous outcome without the help of an attorney, we hold that

indigent parents are entitled to appointed counsel in a

                                     2
contested private adoption matter under the due process

guarantee of the State Constitution.      We therefore affirm the

judgment of the Appellate Division.

                                 I.

    We draw the following facts from the testimony at trial as

well as other parts of the record on appeal.     On August 24,

2009, respondent L.A. gave birth to a daughter.     When the child

was two and one-half years old, L.A. placed her with the

Children’s Home Society (CHS), a state-licensed adoption agency.

    L.A. was contemplating adoption when she initially placed

the child with CHS.    At the time, L.A. believed that course was

in the child’s best interest in light of L.A.’s personal

circumstances.    One or two months later, after pre-adoption

counseling, L.A. changed her mind and resolved not to surrender

her parental rights.

    The child remained in short-term foster care.      The agency

placed her with a foster family in March 2012 and moved her to a

second foster placement with petitioners, J.E.V. and D.G.V., the

following month.    As the Appellate Division noted, the evidence

reveals that petitioners provided the child with a loving family

setting that included a daughter of about the same age, and

offered access to professional services “to address the child’s

special needs.”    In re Adoption of a Child by J.E.V., 442 N.J.

Super. 472, 476 (App. Div. 2015).

                                      3
    L.A. visited her daughter periodically while she was in

foster care.   From March through July 2012, L.A. visited the

child eight times; from August 2012 to February 2013, L.A. made

four visits.   Throughout that period and afterward, L.A.’s

living arrangements were unstable.       For part of the time, she

stayed with her sister in Pennsylvania; she also lived in

transitional housing and received public assistance.      Id. at

475-76.   L.A. lived with her two sons, born in 2006 and 2013,

while her daughter was in foster care.       Ibid.

    In July 2012, with the help of a counselor at CHS, L.A.

agreed to a service plan that stated her goal was the “eventual

parenting of [the] child.”    The plan called for weekly meetings

with a birth parent counselor.    L.A. also agreed to look for

work and stable housing.     A revised service plan dated December

1, 2012 built on those goals and also contemplated developmental

services for the child.    In addition, the plan called for L.A.

to visit her daughter weekly.    L.A. did not sign the revised

plan.

    Months later, CHS advised L.A. that it intended to proceed

with the child’s adoption.    In a letter dated March 1, 2013, CHS

told L.A. that because she had “been inconsistent with

visitation,” had not “maintained consistent contact with [her]

counselor,” and had “made no viable plan to parent [her]



                                     4
daughter,” CHS was “going to make an adoption plan for [her]

child.”

     The letter enclosed multiple forms for L.A.’s consent; one

was titled “Surrender and Relinquishment of Parental Rights and

Surrender of Custody.”   The letter also advised L.A. that she

could file a written objection with the Surrogate’s Office

within thirty-five days.1

     Toward the end of the letter, CHS advised L.A. as follows:

“You have the right to be represented by an attorney, and you

may or may not have the right to have counsel appointed to

represent you.   You may contact the Essex/Newark Legal Service

in Essex County in which this action is pending by calling (973)

624-4500.”   (Emphasis added.)

     L.A. did not sign the consent forms.   Instead, on March 28,

2013, she wrote the first of three objection letters.    The two-

page, handwritten letter states at the outset, “I am objecting

to the adoption process of my daughter.”    The letter describes

L.A.’s position and her plans for the child and asks that she

not be “deprived[d]” of her “motherly rights.”   L.A. sent

similar letters dated October 8, 2013 and December 7, 2013.




1  A parent has the right to file written objections to an
adoption and must act within twenty days after notice is given,
in the case of a resident, and within thirty-five days, in the
case of a non-resident. N.J.S.A. 9:3-45(a).
                                   5
     With the agency’s consent, petitioners J.E.V. and D.G.V.

filed a complaint for adoption on August 1, 2013.2      The court

entered an order on the same date, which scheduled a hearing and

directed that L.A. receive notice.       The order stated, among

other things, that L.A. had “the right to appear, object, file

written objections, [and] have counsel or court-appointed

counsel, if unable to afford counsel.”

     L.A. was served with a copy of the complaint, the order,

and a notice of hearing the following month.       The notice

explained that the upcoming “hearing may ultimately lead to the

absolute irrevocable termination” of L.A.’s rights to her child.

The notice also advised L.A. as follows:

          If you are unable to obtain an attorney, you
          may communicate with the New Jersey Bar
          Association by calling (732) 249-5000.    You
          may also contact the Lawyer Referral Services
          of the Essex County Bar Association at (973)
          533-6775, if you cannot afford an attorney,
          you may contact the Essex County Legal Aid
          Society at (973) 622-0063 or the Essex County
          Surrogate’s Court at (973) 621-4900. If you
          qualify, the Court will appoint counsel for
          you free of charge.

     At the initial case-management conference on October 31,

2013, the trial court briefly raised the topic of representation

with L.A.:




2 The Division of Child Protection and Permanency (Division) has
not been involved in this case. Nor have there been any
allegations of abuse or neglect against L.A.
                                     6
          Judge:    Do you intend to get an attorney at
          all in this matter?

          [L.A.]:     I’m working on it.

          Judge:    Okay, well you need to do so quickly
          because any questions you want to serve should
          be done within one week of today.

The court did not tell L.A. that a lawyer would be appointed to

represent her if she could not afford one.

     The court presided over a two-day trial in February and

March 2014.   J.E.V. and D.G.V. were ably represented by counsel;

L.A. appeared pro se.    Not surprisingly given her lack of legal

training, L.A. was confused about where to send interrogatories,

the role of expert psychologists, how to give an opening

statement, how to cross-examine witnesses, how to present and

object to evidence, and the legal standards that applied to the

case.   Petitioners called eight witnesses to testify, including

an expert psychologist; L.A. declined to cross-examine most of

them.   L.A. testified but did not call an expert or any other

witnesses.    Unlike opposing counsel, who meticulously reviewed

the evidence and applied it to the legal standard in summation,

L.A. declined to make a closing statement.

     At the close of the trial, the court marshaled the

evidence, concluded that the statutory requirements had been

met, and terminated L.A.’s parental rights.




                                    7
    L.A. appealed, and the Appellate Division appointed counsel

to represent her.   Id. at 475 n.2.       The panel held “that L.A.

had a constitutional and statutory right to court-appointed

counsel beginning before trial, when the private adoption agency

first determined to proceed with an adoption over her

objection.”   Id. at 474-75.   The panel therefore reversed and

remanded for a new trial.

    The Appellate Division observed that L.A. would have been

entitled to appointed counsel if the Division, acting on behalf

of the State, had sought to terminate her parental rights.          Id.

at 475, 478 (citing N.J.S.A. 30:4C-15.4(a); N.J. Division of

Youth & Family Services v. B.R., 192 N.J. 301, 305-06 (2007)).

Here, a state-licensed agency “decided on its own that L.A. was

an unfit mother . . . and encouraged the foster family to file

an adoption complaint over” L.A.’s objection.        Id. at 478.   The

panel observed that the private agency acted “in a fashion

similar to the Division, but without providing the services to

promote reunification or the legal safeguards afforded parents

involved in litigation with the Division.”        Ibid.

    The panel concluded that “an indigent person” facing the

possible termination of parental rights -- an “irreversible”

decision “of constitutional dimensions” -- “needs” and is

“entitled to appointed counsel.”   Id. at 479-80.         For support,

the panel cited a line of cases that found a right to counsel

                                      8
under the State Constitution even when that right was not

guaranteed by federal law.    Id. at 480-81.

    After oral argument, the Appellate Division issued an

order, on its own motion, which granted L.A. weekly visitation

with the child.   After a number of intermediate steps that are

not relevant, this Court directed the trial court to assess the

impact of visitation on the child.          The trial court promptly

appointed an expert, held a hearing, and found that the

immediate resumption of visitation would result in psychological

harm to the child.     This Court, in turn, entered an order that

continued a stay of visitation pending this appeal, and also

continued the stay of adoption proceedings.

    We granted J.E.V. and D.G.V.’s petition for certification.

223 N.J. 558 (2015).    We also granted leave to appear as amicus

curiae to the following groups:    the American Civil Liberties

Union of New Jersey (ACLU); the New Jersey Association for

Justice (NJAJ); Legal Services of New Jersey (LSNJ); The New

Jersey State Bar Association (NJSBA); and Advocates for Children

of New Jersey (ACNJ).

                                  II.

    In a supplemental brief to the Appellate Division,

petitioners J.E.V. and D.G.V. did not argue that L.A. had no

right to appointed counsel.    Instead, they claimed that CHS and

the trial court “sufficiently advised [L.A.] of her right to

                                        9
counsel.”    They urged the court to find that L.A. “waived her

right to counsel after being apprised of that right.”

    Petitioners have taken a different approach before this

Court.    They contend that the Appellate Division “created a new

right to appointed counsel in termination proceedings under the

Adoption Act,” N.J.S.A. 9:3-37 to -56, which does not appear in

the statute.    They also submit that neither equal protection nor

due process principles justify the appointment of counsel when a

parent voluntarily places a child for adoption and private

individuals initiate adoption proceedings.

    Petitioners argue in the alternative that L.A. received

adequate notice of her right to counsel, understood that right,

and waived it through her conduct.     Petitioners highlight two

written notices served on L.A. -- the trial court’s order

scheduling a hearing and the notice of hearing -- and note that

L.A. never asked for an attorney.

    L.A. urges that the Appellate Division’s judgment be

upheld.     She argues that “there is no more grave constitutional

need for appointed counsel than a permanent termination of

parental rights action against an indigent parent whether it be

initiated by the State or by private adoption.”    She contends

that the right to appointed counsel in private adoption cases is

founded on due process and equal protection guarantees in the

State Constitution.     L.A. relies on State case law that she

                                     10
claims provides more expansive protection than federal law.      She

also points to decisions from other states.

    L.A. also contends that there is a flaw in petitioners’

waiver argument.   She argues that she could not have “knowingly,

voluntarily, and intelligently waived a right that [petitioners]

strenuously argue she does not have.”       L.A. submits that because

the right has not been clearly established, it would have been

impossible for her to waive it.    She also points to ambiguities

in the language of the notices and the trial court’s failure to

inform her that she had a right to appointed counsel.

    All five amici support the judgment of the Appellate

Division.   The ACLU and NJAJ argue that due process and equal

protection doctrines require the appointment of counsel for

indigent parents who object to adoption proceedings.      The NJSBA

and ACNJ focus on due process principles.      LSNJ highlights that

termination of parental rights is a consequence of magnitude,

which gives rise to appointment of counsel.      We refer below to

certain other arguments that amici present.

                               III.

                                  A.

    The Adoption Act outlines the process for adopting a child.

The law must “be liberally construed” to promote “the best

interests of children” and ensure that “the safety of children”

is “of paramount concern.”   N.J.S.A. 9:3-37.      “Due regard” must

                                       11
also “be given to the rights of all persons affected by an

adoption.”    Ibid.

    A completed adoption establishes “the same relationship[] .

. . between the child and the adopting parent as if the child

were born to the adopting parent.”     N.J.S.A. 9:3-50(b).    As part

of the judgment of adoption, the child’s parent’s rights must be

terminated.    N.J.S.A. 9:30-50(c)(1).    That can occur in a number

of ways.

    A parent may voluntarily surrender a child to a state-

approved agency for adoption.     N.J.S.A. 9:3-41(a).   In other

words, the child will become available for adoption if the

parent voluntarily relinquishes all parental rights “for

purposes of allowing a child to be adopted.”      N.J.S.A. 9:3-

38(j).     Before a parent may sign a written document that

surrenders a child, the agency must offer counseling and inform

the parent that the surrender “means the permanent end of the

relationship and all contact between the parent and child.”

N.J.S.A. 9:3-41(a).

    Termination of parental rights may also be involuntary.

That process can begin in several ways:      (1) the Division may

petition for termination under N.J.S.A. 30:4C-15; (2) a state-

approved agency may petition for termination under N.J.S.A. 9:2-

18; or (3) a prospective adoptive parent may petition for

termination under N.J.S.A. 9:3-47 or -48.      See Robert A. Fall &

                                     12
Curtis J. Romanowski, New Jersey Family Law, Child Custody,

Protection & Support, § 6:1-3 at 87 (2016).

    This appeal involves the third avenue, which was invoked

when L.A. declined to surrender her child to CHS for adoption.

Under that course, a prospective adoptive parent first files a

complaint for adoption.   N.J.S.A. 9:3-44.   Notice must be served

on each parent of the child, as defined in the statute, and must

inform them “of the purpose of the action and of the parent’s

right” to object.   N.J.S.A. 9:3-45.

    In a contested action, the court must ultimately determine

whether the prospective adoptive parents have proven, by clear

and convincing evidence, that adoption is in the child’s best

interest.   J.E.V., supra, 442 N.J. Super. at 483; Fall &

Romanowski, supra, §6:3-1 at 93 (citing N.J.S.A. 9:3-46(a)); see

also Santosky v. Kramer, 455 U.S. 745, 747-48, 102 S. Ct. 1388,

1391-92, 71 L. Ed. 2d 599, 603 (1982) (“Before a State may sever

completely and irrevocably the rights of parents in their

natural child, due process requires that the State support its

allegations by at least clear and convincing evidence.”).

    Under N.J.S.A. 9:3-46(a), a judgment of adoption may be

entered over the objection of a parent who placed a child for

adoption if the court finds that the parent has either

“substantially failed to perform the regular and expected



                                   13
parental functions of care and support” or is unable to perform

those functions.   The functions include:

         (a) the maintenance of a relationship with the
         child such that the child perceives the person
         as his parent;

         (b) communicating with the child or person
         having legal custody of the child and
         parenting time rights, . . . unless prevented
         from so doing by the custodial parent or other
         custodian of the child or a social service
         agency over the birth parent’s objection; or

         (c) providing financial support for the child
         unless prevented from doing so by the
         custodial parent or other custodian of the
         child or a social service agency.

         [N.J.S.A. 9:3-46(a).]

    When, as in this case, a parent has not placed the child

for adoption, the standard to be used in a contested action is

the “best interest of the child.”   Ibid.   The Adoption Act

defines the standard in this context as follows:

         The best interest of a child requires that a
         parent   affirmatively   assume   the   duties
         encompassed by the role of being a parent. In
         determining whether a parent has affirmatively
         assumed the duties of a parent, the court
         shall consider, but is not limited to
         consideration of, the fulfillment of financial
         obligations for the birth and care of the
         child, demonstration of continued interest in
         the child, demonstration of a genuine effort
         to maintain communication with the child, and
         demonstration   of   the   establishment   and
         maintenance of a place of importance in the
         child’s life.

         [Ibid.]


                                    14
See In re Adoption of Children by G.P.B., 161 N.J. 396, 410-11

(1999); J.E.V., supra, 442 N.J. Super. at 484-85.

    To reach a decision, the trial court takes evidence at an

in-camera hearing.     N.J.S.A. 9:3-47(c).   If the court “finds

against the objecting parent,” the court enters “an order

terminating the parental rights of the parent.”      Ibid.   If, in

addition, the court “is satisfied that the best interests of the

child would be promoted by the adoption, the court shall enter a

judgment of adoption.”     N.J.S.A. 9:3-47(d).

    Although under this scenario the order of adoption is

entered as part of a private adoption proceeding, the State’s

involvement is real.     The parent’s rights are terminated by

“state-authorized action.”     In re Adoption of a Child by J.D.S.,

176 N.J. 154, 158 (2003) (holding that indigent parent facing

termination in private adoption matter is entitled to free

appellate transcript provided by Public Defender).      Indeed, as

this Court noted in J.D.S., termination of parental rights under

the Adoption Act “is a component of the State’s overall and

coordinated system of child protection and supervision.”      Ibid.

(citation omitted); see also M.L.B. v. S.L.J., 519 U.S. 102, 116

n.8, 117 S. Ct. 555, 564 n.8, 136 L. Ed. 2d 473, 488 n.8 (1996)

(noting “the challenged state action remains essentially the

same” in termination proceedings initiated by state agencies and

private parties); N.J.S.A. 9:3-47(c), -50(c)(1).

                                     15
                                B.

    In Lassiter v. Department of Social Services, 452 U.S. 18,

24, 101 S. Ct. 2153, 2158, 68 L. Ed. 2d 640, 648 (1981), the

United States Supreme Court considered an indigent birth

mother’s right to counsel in termination of parental rights

cases initiated by the state.   The Court analyzed the question

under the Due Process Clause of the Fourteenth Amendment and

applied the familiar test from Mathews v. Eldridge.   Id. at 24-

25, 27, 101 S. Ct. at 2158-59, 68 L. Ed. 2d at 648-49 (citing

Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 903, 47
L. Ed. 2d 18, 33 (1976)).

    The Mathews test weighs three factors:

         First, the private interest that will be
         affected by the official action; second, the
         risk of an erroneous deprivation of such
         interest through the procedures used, and the
         probable value, if any, of additional or
         substitute    procedural   safeguards;    and
         finally, the Government’s interest, including
         the function involved and the fiscal and
         administrative burdens that the additional or
         substitute   procedural   requirement   would
         entail.

         [Mathews, supra, 424 U.S. at 335, 96 S. Ct. at
         903, 47 L. Ed. 2d at 33.]

Lassiter applied the factors to the case before the Court.     The

Court found that the parent’s private interest was “commanding”

because the “desire” and “right” to raise one’s children is “an

important interest,” and the State “sought not simply to


                                     16
infringe upon that interest but to end it.”    Id. at 27, 101 S.

Ct. at 2159-60, 68 L. Ed. 2d at 649-50.

       Next, the Court found that the risk of an erroneous

determination could be “insupportably high.”    Id. at 31, 101 S.

Ct. at 2162, 68 L. Ed. 2d at 652.    The Court observed that the

issues are “not always simple” and may involve expert testimony,

which can be difficult for parents with little education to

understand and refute.    Id. at 30-31, 101 S. Ct. at 2161, 68 L.

Ed. 2d at 651-52.

       The Court also noted that “the State has an urgent interest

in the welfare of the child” and “shares the parent’s interest

in an accurate and just decision.”    Id. at 27, 101 S. Ct. at

2160, 68 L. Ed. 2d at 650.    The State’s interest diverges from

the parent’s when it comes to fiscal and administrative costs.

Id. at 28, 101 S. Ct. at 2160, 68 L. Ed. 2d at 650.    But that

“legitimate” interest, the Court concluded, “is hardly

significant enough to overcome private interests as important as

those here.”   Ibid.

       Still, the Court opted for a case-by-case approach because

the net weight of the factors had to be “weighed against the

presumption that there is no right to appointed counsel in the

absence of at least a potential deprivation of physical

liberty.”   Id. at 31-32, 101 S. Ct. at 2161-62, 68 L. Ed. 2d at

652.   The strength of the factors “in a given case” might tip

                                    17
the balance in either direction.   Ibid.   As a result, a divided

Court held that due process did not require appointed counsel

for indigent parents in every termination of parental rights

case, and left the decision to the trial court, subject to

appellate review.   Ibid. (citing Gagnon v. Scarpelli, 411 U.S.
778, 788, 93 S. Ct. 1756, 1763, 36 L. Ed. 2d 656, 665 (1973)).

    Four justices dissented.    Justice Blackmun, joined by

Justices Brennan and Marshall, wrote that the majority did not

take its analysis of the Mathews factors to a “logical

conclusion.”   Id. at 49, 101 S. Ct. at 2171, 68 L. Ed. 2d at 663

(Blackmun, J., dissenting).    According to the dissenters, the

outcome of the balancing process should have applied to the

overall category of cases and not to different litigants within

the same context.   Ibid.   The “obvious conclusion,” the dissent

stated, was “that due process requires the presence of counsel”

for an indigent parent “threatened with judicial termination of

parental rights.”   Id. at 35, 101 S. Ct. at 2163, 68 L. Ed. 2d

at 654.

    Justice Stevens dissented separately.     He stressed that the

deprivation of parental rights is “more grievous” than a

sentence of incarceration, and that counsel should be appointed

to ensure the fairness of the proceedings.    Id. at 59-60, 101 S.

Ct. at 2176, 68 L. Ed. 2d at 669-70 (Stevens, J., dissenting).



                                   18
                                 C.

    New Jersey law has generally provided more expansive rights

to appointed counsel for indigent litigants than federal law.

Pasqua v. Council, 186 N.J. 127, 147 n.5 (2006) (citations

omitted).   Our case law over the years has focused on due

process concerns in different ways.        Those principles derive

from Article I, Paragraph 1 of the State Constitution, which

provides that “[a]ll persons are by nature free and independent,

and have certain natural and unalienable rights, among which are

those of enjoying and defending life and liberty, of acquiring,

possessing, and protecting property, and of pursuing and

obtaining safety and happiness.”      Time and again, this Court has

found that the right to due process of law is implicit in those

words.    See, e.g., Jamgochian v. N.J. State Parole Bd., 196 N.J.
222, 239 (2008); Pasqua, supra, 186 N.J. at 147; Doe v. Poritz,

142 N.J. 1, 99 (1995); Greenberg v. Kimmelman, 99 N.J. 552, 568

(1985).

    Relevant to this case, New Jersey has granted indigent

parents in termination of parental rights cases greater

protection than Lassiter affords.      In Crist v. Division of Youth

and Family Services, 128 N.J. Super. 402, 416 (Law Div. 1974),

aff’d in part, rev’d in part, 135 N.J. Super. 573 (App. Div.

1975), the Law Division held that parents facing state-initiated

termination proceedings had a right to appointed counsel.        As

                                      19
the Law Division observed, to decide otherwise, in light of the

“compendium of sociological, psychological, or medical data,

well beyond the ken of the ordinary layman,” which an

unrepresented parent would have to deal with, would be “a

fundamental deprivation of procedural due process.”    Id. at 415.

    The Appellate Division affirmed that core holding but found

no basis for the Law Division’s order that the Division of Youth

and Family Services (DYFS), the Division’s predecessor, had to

pay appointed counsel.   Crist, supra, 135 N.J. Super. at 575.

Without statutory authorization, the panel held, the Law

Division “lacks the power to compel [DYFS] to compensate

assigned counsel.”   Ibid.   Years later, the Legislature enacted

N.J.S.A. 30:4C-15.4(a), which directs the court to appoint the

Office of the Public Defender to represent indigent parents in

state-initiated termination proceedings.    See B.R., supra, 192

N.J. at 306.

    This Court approved of Crist in B.R.     Ibid.   We found that

“the need for counsel in a parental termination case is evident

in light of” the following concerns, which are grounded in

principles of due process:

         the nature of the right involved; the
         permanency of the threatened loss; the State’s
         interest in exercising its parens patriae
         jurisdiction only where necessary; and the
         potential for error in a proceeding in which
         the interests of an indigent parent, unskilled


                                   20
          in the law, are pitted against the resources
          of the State.

          [Ibid.]

      The Court has found a right to counsel under the due

process guarantee of the State Constitution in other areas as

well.   In Doe, supra, the plaintiff sought to enjoin the

registration and notification requirements for certain convicted

sex offenders under Megan’s Law. 142 N.J. at 26.   The Court

upheld the law against a variety of constitutional challenges.

Id. at 12.   The Court, however, concluded that a sex offender’s

tier classification can subject him or her to public stigma,

which “implicate[s] protectible liberty interests in privacy and

reputation, and therefore trigger[s] the right to due process”

under the Federal and State Constitutions.    Id. at 30-31, 104-

06.   As a result, the Court held that indigent sex offenders are

entitled to appointed counsel at tier classification hearings

and “strongly suggest[ed] that legislation providing for that

representation be adopted.”   Id. at 30-31.

      In yet other right-to-counsel cases, the Court has

emphasized due process concerns without relying on the State

Constitution.   In Rodriguez v. Rosenblatt, 58 N.J. 281, 295

(1971), for example, this Court held that “as a matter of simple

justice, no indigent defendant should be subjected to a

conviction entailing imprisonment in fact or other consequence


                                   21
of magnitude without first having had due and fair opportunity

to have counsel assigned without cost.”    The case involved two

defendants charged with disorderly persons offenses, for which

the maximum penalties were up to six months’ imprisonment and a

fine of not more than five hundred dollars.    Id. at 284-85.     The

Court reasoned that when serious consequences are at stake --

including actual imprisonment or even “the substantial loss of

driving privileges” -- poor defendants should have counsel

assigned because the “lack of legal representation may place

[them] at a disadvantage” in complex as well as simple matters.

Id. at 295.

    Crist, discussed above, found a right to counsel in

termination cases.    The ruling relied not only on due process

grounds but also drew support from Rodriguez:    “It is difficult

to conceive of the loss of driving privileges to be more serious

than the loss of one’s children.    Indeed, it is difficult to

consider many consequences of greater magnitude than the loss of

one’s children.”     Crist, supra, 128 N.J. Super. at 415-16.

    Following Rodriguez, the Court applied the consequence of

magnitude standard in other contexts.    In State v. Hrycak, 184
N.J. 351, 362 (2005), the Court noted that counsel is provided

in DWI cases because the defendant faces a potential sentence of




                                    22
imprisonment -- a consequence of magnitude.3   State v. Hamm, 121
N.J. 109, 124 (1990), cert. denied, 499 U.S. 947, 111 S. Ct.
1413, 113 L. Ed. 2d 466 (1991), noted that suspension of a

driver’s license is a consequence of magnitude.     And in State v.

Hermanns, 278 N.J. Super. 19, 29-30 (App. Div. 1994), the

Appellate Division determined that substantial monetary

sanctions in a single proceeding “give[] rise to the right to

counsel under Rodriguez.”

     The Court Rules likewise address this issue.    Rule 7:3-2(b)

instructs municipal court judges to appoint counsel “[i]f the

court is satisfied that the defendant is indigent and . . .

faces a consequence of magnitude.”    To determine whether a case

presents a consequence of magnitude, municipal court judges

consider if the defendant faces imprisonment, loss of driving

privileges, or an aggregate monetary sanction of $800 or more.

See Pressler & Verniero, Guidelines for Determination of

Consequence of Magnitude, Current N.J. Court Rules, Appendix to

Part VII at 2597 (2016).

     The Court has also found that due process requires the

appointment of counsel for “indigent parents who are at risk of




3  That approach exceeds the level of protection available under
federal law, which provides counsel only in cases that lead to
actual imprisonment. See Scott v. Illinois, 440 U.S. 367, 369,
99 S. Ct. 1158, 1160, 59 L. Ed. 2d 383, 386 (1979).


                                     23
incarceration at child support enforcement hearings.”     Pasqua,

supra, 186 N.J. at 149.   The Court held that both the Federal

and State Constitutions guarantee that right.     Id. at 133.   In

its analysis, the Court carefully considered the Mathews

factors, id. at 142-45, as well as case law interpreting Article

I, Paragraph 1 of the State Constitution, id. at 146-49.

    Pasqua also called upon the Legislature to provide a

funding source to compensate appointed counsel.     Id. at 153-54.

The Court recognized that, in the past, “the Legislature has

acted responsibly to provide funding” under similar

circumstances.   Ibid. (citations omitted).

                                IV.

    We find that an indigent parent who faces termination of

parental rights in a contested private adoption proceeding has a

right to appointed counsel.   A poor parent who seeks to protect

the fundamental right to raise a child, at a contested hearing

under the Adoption Act, is entitled to counsel under the due

process guarantee of the New Jersey Constitution.

                                A.

    We draw on certain common principles from B.R. and the

Mathews test to analyze the due process issue.    They primarily

include “the nature of the right involved”; “the permanency of

the threatened loss”; the risk of error at a hearing conducted

without the help of counsel; and the State’s interest, which is

                                     24
bounded by its parens patriae jurisdiction.     B.R., supra, 192

N.J. at 306; Mathews, supra, 424 U.S. at 335, 96 S. Ct. at 903,
47 L. Ed. 2d at 33.

    The right to raise one’s child is “deeply embedded in our

history and culture.”     Moriarty v. Bradt, 177 N.J. 84, 101

(2003).     That right has “been deemed ‘essential’” and is

considered “‘far more precious . . . than property rights.’”

N.J. Div. of Youth & Family Servs. v. A.W., 103 N.J. 591, 599

(1986) (quoting Stanley v. Illinois, 405 U.S. 645, 651, 92 S.

Ct. 1208, 1212, 31 L. Ed. 2d 551, 558 (1972)).     The termination

of one’s parental rights, therefore, plainly “implicates a

fundamental liberty interest.”     B.R., supra, 192 N.J. at 305.

    When parental rights are terminated, the tie between parent

and child is severed completely and permanently.     That is true

whether the State files a petition to terminate or a prospective

adoptive parent proceeds under the Adoption Act.     The outcome is

the same:     the end of the parent/child relationship.   As the

Supreme Court observed in Lassiter, supra, a parent’s interest

in the decision to terminate her parental status is therefore

“commanding.”    452 U.S. at 27, 101 S. Ct. at 2160, 68 L. Ed. 2d

at 650.

    Without the assistance of counsel to prepare for and

participate in the hearing, the risk of an erroneous outcome is

high.   It is hardly remarkable to note that a parent who is a

                                     25
layperson faces significant challenges if she appears on her own

to contest a private adoption proceeding.     The issues are not

simple.   They may involve complicated, expert medical and

psychological evidence.     See id. at 30, 101 S. Ct. at 2161, 68
L. Ed. 2d at 651; Crist, supra, 128 N.J. Super. at 415.      An

indigent parent who has no legal training will not know how to

work with a psychologist to prepare for a trial or how to cross-

examine the other side’s expert.    She will have a hard time

developing defenses, gathering evidence, presenting a case, and

making arguments to address the relevant legal standard.       See

Lassiter, supra, 452 U.S. at 45-46, 101 S. Ct. at 2169, 68 L.

Ed. 2d at 661 (Blackmun, J., dissenting).     A parent without a

background in evidence law will also likely be unable to prevent

opposing counsel from introducing hearsay or other inadmissible

testimony.

    Viewed from another perspective, factfinders benefit from

probing cross-examination and careful scrutiny of the evidence.

That is particularly true when it comes to expert medical

testimony.   An indigent parent, with no legal or medical

knowledge, is unlikely to be able to help the court in that

regard.

    As the trial record reveals, L.A. struggled in the face of

those obstacles at trial.    She was unable to cross-examine

effectively petitioner’s expert or fact witnesses and bypassed

                                    26
cross-examination for most of them.     She presented no evidence

other than her own testimony.   She could not marshal the

evidence and apply it to the legal standard, and she declined to

present a closing argument altogether.

    Without question, appointed counsel can assist parents like

L.A. and help reduce the risk of mistaken outcomes in contested

proceedings of this type.

    As to the State’s interest to protect the welfare of

children, petitioners point to the general interest of the

public and the State to facilitate adoptions.     Petitioners are

correct.   Both the public and the State have a strong interest

in seeing that children are adopted in appropriate cases.

Because an adoption terminates parental rights, N.J.S.A. 9:3-

50(c)(1), the public, the State, and the parent also share an

“interest in an accurate and just decision.”     Lassiter, supra,

452 U.S. at 27, 101 S. Ct. at 2160, 68 L. Ed. 2d at 650.     The

adversary system, with an “equal contest of opposed interests,”

is designed to lead to that very outcome.     Id. at 28, 101 S. Ct.

at 2160, 68 L. Ed. 2d at 650.   In addition, when both sides

present arguments to a judge with the help of able attorneys,

the outcome not only protects the parent’s rights and the

child’s welfare, it also helps bring finality to an adoption

proceeding.   All parties are best served in that way.



                                   27
     Lassiter also considered the fiscal burdens of appointed

counsel on the State.   That is a legitimate concern -- in both

state-initiated termination cases and private adoption

proceedings -- but not a weighty one in light of the significant

private interest involved.   See Lassiter, supra, 452 U.S. at 28,

101 S. Ct. at 2160, 68 L. Ed. 2d at 650.

                                B.

     Although this is a case of first impression in New Jersey,

other states have considered the same issue.   They have found

that an indigent parent is entitled to counsel in a private

adoption matter.

     Lassiter set the constitutional floor for a parent’s due

process rights in a termination proceeding.    It also invited

states to go further.   Id. at 33, 101 S. Ct. at 2163, 68 L. Ed.
2d at 654.   Among states that have done so, a number rely on due

process principles under their state constitutions.4   Others have


4  See, e.g., In re K.L.J., 813 P.2d 276, 286 (Alaska 1991)
(private adoption); In re Adoption of Meaghan, 961 N.E.2d 110,
112-13 (Mass. 2012) (private adoption, relying on due process
and equal protection principles); K.P.B. v. D.C.A. (In re
J.L.B.), 685 So. 2d 750, 752 (Ala. Civ. App. 1996) (private
action, discussing Ex parte Shuttleworth, 410 So. 2d 896, 899
(Ala. 1981)); In re Jay R., 197 Cal. Rptr. 672, 678 (Ct. App.
1983) (private adoption); see also J.B. v. Fla. Dep’t of
Children & Families, 170 So. 3d 780, 789-90 (Fla. 2015) (state-
initiated action); In the Interest of TM, 319 P.3d 338, 340
(Haw. 2014) (same). Other state courts require the appointment
of counsel in private adoption actions based on equal protection
grounds. See, e.g., Jo Ellen J. v. John M. (In re L.T.M.), 824
N.E.2d 221, 229-32 (Ill. 2005); J.E.B. v. K.C. (In re S.A.J.B.),
                                     28
proceeded by statute.5

                                C.

     As noted above, this Court has found that due process

requires appointment of counsel to indigent litigants in various

settings.   Given the fundamental nature of the right to parent

that may be lost forever in a disputed adoption hearing, there

is no room for error here.   We therefore hold that indigent

parents who face termination of parental rights in contested

proceedings under the Adoption Act are entitled to have counsel

represent them under Article I, Paragraph 1 of the State

Constitution.

     For reasons discussed earlier, we do not accept

petitioner’s claim that because the Division did not initiate

this action, the State has no involvement and due process is not

implicated.   See J.D.S., supra, 176 N.J. at 158; see also

M.L.B., supra, 519 U.S. at 116 n.8, 117 S. Ct. at 564, 136 L.

Ed. 2d at 488.   Also, because we rely on due process principles,



679 N.W.2d 645, 649-51 (Iowa 2004); A.W.S. v. A.W., 339 P.3d
414, 419 (Mont. 2014); In re Adoption of K.A.S., 499 N.W.2d 558,
566 (N.D. 1993); Zockert v. Fanning, 800 P.2d 773, 779 (Or.
1990).

5  See, e.g., Ariz. Rev. Stat. Ann. § 8-221(B) (2016); Ky. Rev.
Stat. Ann. § 625.080 (2016); Me. Rev. Stat. Ann. tit. 18-A, § 9-
106(b) (2016); Mo. Rev. Stat. § 211.462 (2016); N.M. Stat. Ann.
§ 32A-5-16(E) (2016); N.Y. Family Ct Act §262(a)(vii) (2016);
Okla. Stat. tit. 10, § 7505-4.1(D) (2016); 23 Pa. Cons. Stat.
Ann. § 2313(a.1) (2016); Vt. Stat. Ann. tit. 15A, § 3-201(a)
(2016); Wash. Rev. Code Ann. § 26.33.110(3)(b) (2016).
                                     29
we need not address L.A.’s and amici’s equal protection

arguments.

                                 V.

    We next consider when the right to appointment of counsel

is triggered in private adoption cases.     The Appellate Division

observed that a lawyer should be assigned before trial, “when

the private agency first decides to move toward adoption.”

J.E.V., supra, 442 N.J. Super. at 481.      We agree that counsel

should be appointed to help an indigent parent prepare for

trial.   The critical event in the timeline occurs when the

parent formally objects to the agency’s decision to proceed

toward adoption.    See id. at 487 (“[O]nce a private adoption

agency determines that it is going to seek adoption over the

objection of a parent, that parent has the right to counsel.”).

When a parent contests an agency’s decision, the dispute is

sharpened and likely headed to court.      In non-agency adoption

cases, the issue is joined when a petition for adoption is filed

and the birth parent objects.

    Legal Services of New Jersey recommends that a uniform

notice procedure be used.    In this case, the agency sent L.A. a

letter in March 2013 to notify her of its plan to move toward an

adoption.    We ask the Director of the Administrative Office of

the Courts to review letters of this nature and develop a form

designed to enable each parent to respond directly.      At a

                                      30
minimum, the form letter, in plain language, should (1) advise

parents that they have the right to object, (2) outline how they

should do so, (3) explain that failure to respond to the notice

in writing will constitute a waiver, (4) tell parents about the

statutory right to counseling before they decide whether to sign

a surrender form, (5) advise them what to do if they wish to

surrender the child, (6) inform parents that they have the right

to be represented by an attorney if they object and that the

court will appoint counsel if they are indigent, and (7) provide

details about how to apply for counsel.   See N.J.S.A. 9:3-45.

To simplify matters, the form itself can provide a space to

object directly.

    The very reasons that call for a lawyer to be appointed

also favor the appointment of attorneys with the experience to

handle these matters.   Contested adoption proceedings raise

important substantive issues and can lead to complicated and

involved hearings.   The Office of Parental Representation in the

Public Defender’s Office has developed expertise in this area

from its fine work in state-initiated termination of parental

rights cases.   Without a funding source, we cannot direct the

office to take on an additional assignment and handle contested

cases under the Adoption Act.   See Crist, supra, 135 N.J. Super.

at 575-76; see also Pasqua, supra, 186 N.J. at 153.



                                   31
    In the past, as we noted in Pasqua, “the Legislature has

acted responsibly” and provided counsel for the poor when the

Constitution so requires.     Ibid.   For example, after Crist, the

Legislature enacted N.J.S.A. 30:4C-15.4(a), which directs judges

to appoint the Office of the Public Defender to represent

indigent parents who ask for counsel in termination of parental

rights cases under Title 30.     Once again, we trust that the

Legislature will act and address this issue.       See Pasqua, supra,

186 N.J. at 153.

    In the interim, we have no choice but to turn to private

counsel for assistance.     We invite volunteer organizations to

offer their services, as pro bono attorneys have done in other

areas.   See, e.g., In re Op. No. 17-2012 of Advisory Comm. on

Prof’l Ethics, 220 N.J. 468, 469 (2014).       Until the Legislature

acts, we may need to assign counsel through the Madden list,

which is not an ideal solution.       See Madden v. Delran, 126 N.J.
591, 605-06 (1992).

                                  VI.

    We cannot find that L.A. waived her right to appointed

counsel in this case.     “Waiver is the voluntary and intentional

relinquishment of a known right.”       Cole v. Jersey City Med.

Ctr., 215 N.J. 265, 276 (2013) (quoting Knorr v. Smeal, 178 N.J.
169, 177 (2003)).     Petitioners argue that L.A. waived the right

to counsel at the same time they claim no such right exists.

                                      32
Indeed, there was no established or “known” right until the

Appellate Division’s ruling in this case.   Beyond that, the

letter and notices L.A. received were equivocal, and no one

ensured that L.A. understood she had a right to court-appointed

counsel and knew how to exercise it.   L.A. did not knowingly and

intentionally waive a right to have the court appoint a lawyer

to represent her.

    In the future, judges should inform a parent of the right

to counsel at the first court proceeding.   If a parent wishes to

proceed pro se, the court should conduct an abbreviated yet

meaningful colloquy to ensure the parent understands the nature

of the proceeding as well as the problems she may face if she

chooses to represent herself.   Cf. State v. Crisafi, 128 N.J.
499, 511-12 (1992) (describing more in-depth inquiry required

before defendant in criminal case may waive right to counsel).

Only then will the court be in a position to confirm that the

parent both understands and wishes to waive the right to

appointed counsel.

    Here, L.A. did not waive the right to counsel and resisted

the private adoption petition on her own.   In short, she was

denied counsel, and her parental rights were terminated at the

end of the court proceeding.

    Some courts have declined to conduct a harmless error

analysis under those circumstances.    See State v. Shirley E. (In

                                  33
re Torrance P.), 724 N.W.2d 623, 635 (Wis. 2006) (finding

structural error); K.A.S., supra, 499 N.W.2d at 567 (expressing

skepticism that “denial of counsel to an indigent parent in an

adoption proceeding which results in the termination of parental

rights can ever be ‘harmless’” and also finding harmful error in

particular case); but see People ex rel. S.D. Dep’t of Soc.

Servs., 691 N.W.2d 586, 592 (S.D. 2004) (finding harmless

error); see also Vivek Sankaran, No Harm, No Foul?     Why Harmless

Error Analysis Should Not Be Used to Review Wrongful Denials of

Counsel to Parents in Child Welfare Cases, 63 S.C. L. Rev. 13,

14-15 (2011).   Because a complete denial of counsel casts doubt

on the fairness of the process followed, we must reverse the

trial court’s decree and remand for a new trial.     See Shirley

E., supra, 724 N.W.2d at 635.

    We also decline petitioners’ request to reconsider N.J.

Division of Youth and Family Services v. I.S., 202 N.J. 145

(2010), and end the litigation now.     I.S. evaluated the record

in a particular case and found insufficient evidence to

terminate a father’s parental rights.    Id. at 151.   Even if it

were appropriate to reconsider that ruling, the principles

considered in I.S. do not address the fact that L.A. was denied




                                   34
counsel.6

     Amici raise certain additional arguments in this appeal.

Among other points, the New Jersey Association for Justice and

Advocates for Children of New Jersey ask the Court to require

the appointment of a law guardian to represent children in

private adoption cases.   Their argument rests on due process and

equal protection concerns.

     Had the Division brought this case under Title 30, L.A.’s

child would have been represented by a law guardian.    See

N.J.S.A. 30:4C-15.4(b); see also N.J.S.A. 9:6-8.21(d) and 9:6-

8.23 (requiring appointment of law guardian for children who are

subject of abuse and neglect proceedings and designating

attorneys in Office of Public Defender to fulfill that role).

     The Adoption Act does not authorize the appointment of a

law guardian.   The statute instead provides for the appointment

of a guardian ad litem, “a qualified person, not necessarily an

attorney,” “to represent the interests of the child.”    N.J.S.A.

9:3-38(e).   The court may appoint a guardian ad litem in its

discretion, ibid., except in two situations in which it must

act, see N.J.S.A. 9:3-47(b) (requiring appointment when agency

report is adverse to prospective parent); N.J.S.A. 9:3-48(d)


6  We also decline to address an argument raised by the ACLU
about whether a harm standard should be read into N.J.S.A. 9:3-
46, because this appeal does not pose the issue.


                                   35
(requiring appointment when agency report, after preliminary

hearing, is adverse to grant of final judgment of adoption).

       We are reluctant to tackle a constitutional question not

raised directly in an appeal, see Comm. to Recall Menendez v.

Wells, 204 N.J. 79, 95-96 (2010); Randolph Town Ctr., L.P. v.

County of Morris, 186 N.J. 78, 80 (2006), and order appointment

of counsel for children in all cases on constitutional grounds.

Instead, we invite the Legislature to consider authorizing

appointment of counsel for children in private adoption cases.

We also remind trial judges of their power to appoint a guardian

ad litem under the Adoption Act, N.J.S.A. 9:3-38(e), when the

child’s best interests are not being adequately protected by

counsel for the parties.    There may well be cases when the

child’s interests differ from the parties, and a guardian ad

litem will afford the child a chance to be heard in a meaningful

way.   See Meaghan, supra, 961 N.E.2d at 113.   Trial courts have

the discretion to appoint an attorney or other qualified person

to that position.    N.J.S.A. 9:3-38(e).

       We agree with the Appellate Division that, in an abundance

of caution, the matter should not be remanded to the original

trial judge because the court made credibility findings in the

first trial.   J.E.V., supra, 442 N.J. Super. at 487.

       We request that the trial be expedited but express no

opinion on what the outcome of the proceeding should be.

                                    36
                              VII.

    For the reasons stated above, we affirm the judgment of the

Appellate Division.



     JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA,
SOLOMON, and JUDGE CUFF (temporarily assigned) join in CHIEF
JUSTICE RABNER’s opinion.




                                  37